USDC IN/ND case 3:18-cv-00928-RLM-JEM document 27 filed 07/17/19 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

THOMAS R. GANUS,                                       )
                                                       )
               Plaintiff,                              )
                                                       )
       v.                                              )   CASE NO. 3:18-cv-00928-RLM-JEM
                                                       )
KIMBERLY CREASY, et al.,                               )
                                                       )
               Defendants.                             )

                                  NOTICE OF APPEARANCE

       To the Clerk of this court and all parties of record:

       Enter the appearance of Kelly D. Cochran, Deputy Attorney General, as counsel in this

case for Defendants Kimberly Creasy and Erin Jones.

       I certify that I am admitted to practice in this court.

                                               Respectfully Submitted,

                                               CURTIS T. HILL, JR.
                                               Indiana Attorney General
                                               Atty. No. 13999-20


Date: July 17, 2019                    By:     Kelly D. Cochran
                                               Deputy Attorney General
                                               Atty. No. 34543-49
                                               Indiana Government Center South – 5th Fl.
                                               302 W. Washington Street
                                               Indianapolis, IN 46204-2770
                                               Phone: (317) 234-2415
                                               Fax: (317) 232-7979
                                               Email: Kelly.Cochran@atg.in.gov
USDC IN/ND case 3:18-cv-00928-RLM-JEM document 27 filed 07/17/19 page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system and have duly served upon the party of record listed

below, by United States mail, first-class postage prepaid to:

       Thomas R. Ganus
       DOC # 111462
       Indiana State Prison - ISO
       201 Woodlawn Avenue
       Michigan City, IN 46360



                                              Kelly D. Cochran
                                              Deputy Attorney General


OFFICE OF THE ATTORNEY GENERAL
Indiana Government Center South – 5th Floor
302 W. Washington Street
Indianapolis, IN 46204-2770
Telephone:     (317) 234-2415
Fax:           (317) 232-7979
Email: Kelly.Cochran@atg.in.gov




                                                 2
